                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL CROSSEY                  :                 CIVIL ACTION
                                 :
     v.                          :
                                 :
PENNSYLVANIA STATE EDUCATION :
ASSOCIATION PENSION PLAN, et al. :                 NO. 19-1468

                                          ORDER

       AND NOW, this 3d day of September, 2019, upon consideration of Defendants’ Motion

to Dismiss, filed in this case as Document No. 22, and the response thereto, it is HEREBY

ORDERED that the Motion to Dismiss is GRANTED IN PART and DENIED IN PART:

       1. Counts I, III and IV of Crossey’s Complaint will be dismissed under Fed. R. Civ. Pr.
       12(b) (6);

       2. Defendants’ Motion is OTHERWISE DENIED.




                                            BY THE COURT:



                                                  /s/Jacob P. Hart
                                            ___________________________________
                                            JACOB P. HART
                                            UNITED STATES MAGISTRATE JUDGE
